Title: To Alexander Hamilton from William Seton, 17 November 1791
From: Seton, William
To: Hamilton, Alexander



Bank of New York 17 Novr 1791
Sir

I am honoured with your Letters of the 11th & 14th. The sale of the Bills on Amsterdam shall be arranged at the rate of 6 ⅌ Ct Interest for the term of Credit agreeable to your desire, and furnished in a few days.

Mr Hill was this day paid the Seven thousand Dollars, and Inclosed in his receipt for the same which is Charged to the United States. I have the Honor to be &c
Alexr. Hamilton EsqrSy. of Ty. of the US.
